Citation Nr: 1748479	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

2. Entitlement to service connection for a heart disability, claimed as an irregular heart beat disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to July 1969, including service in Vietnam from June 1968 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Indianapolis, Indiana.

The Board remanded these matters in August 2015 for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for skin and heart disabilities, to include as secondary to exposure to herbicides during service.  In August 2015, the Board remanded these matters to obtain opinions from a VA examiner addressing the etiology of each claimed condition.  Unfortunately, the opinions are inadequate for rating purposes.

Regarding the skin condition, in August 2015 the Board found that the Veteran was competent to describe his symptoms and stated that his reported symptoms may support a later diagnosis by a medical professional.  The Board also found evidence of his exposure to herbicides during service and some indication that the skin disability may be associated with that exposure.  However, there was insufficient evidence to decide the claim and the Board remanded the matter to obtain an opinion from a VA examiner.  In the remand directives, the Board specifically asked the examiner to discuss the Veteran's credible report of having skin symptoms within one year of discharge from service.  However, in the opinion report, the examiner did not address the Veteran's lay statements or indicate the significance of his reported symptoms.  Accordingly, on remand, an opinion must be obtained that addresses the etiology of the Veteran's skin condition, to include a discussion of his reported symptoms dating back to service.

Regarding the claimed heart condition, the Board also remanded this matter in August 2015 for a VA examination.  However, the opinion provided in November 2015 is inadequate for rating purposes because the examiner did not address the Veteran's rheumatic fever, which was treated prior to service; his report of palpitations or pounding heart on the July 1967 report of medical history; or the July 1967 letter from Dr. F.R.S., indicating that the murmur noted in 1958 had "practically disappeared."  On remand, an opinion must be obtained that addresses the July 1967 letter and service treatment records, and indicates whether the Veteran has a heart disability, to include irregular heartbeat or atrial fibrillation, that was caused or aggravated by service, to include as due to herbicide exposure, or aggravation of a preexisting disorder.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records pertinent to the claims for service connection for a skin disability and for a heart disability.

2. Notify the Veteran that he may submit statements from himself and others describing first-hand impressions regarding the onset and chronicity of his skin or irregular heart beat symptoms since service.  Provide the Veteran with an appropriate period of time for the receipt of such evidence.

3. Notify the Veteran that he may submit photographs of his skin condition.  Provide the Veteran with an appropriate period of time for the receipt of such evidence.

4. Thereafter, schedule the Veteran for a VA dermatology examination.  The electronic claims file must be made available to the examiner for review and the examiner should indicate review of the claims file in the examination report.  Notify the examiner of the last date (July 9, 1969) on which the Veteran served in Vietnam. 

The examiner is to elicit from the Veteran a history of skin symptoms since service and discuss the Veteran's report of having skin symptoms within one year of discharge from service.  The examiner should indicate whether his reported symptoms support a diagnosis of any skin disability, to include a diagnosis of chloracne or other acneform disease consistent with chloracne.  

For any skin condition diagnosed during the pendency of the claim, the examiner must opine whether it is at least as likely as not (a probability of 50 percent or greater) caused by or related to military service, to specifically include as due to exposure to herbicides in service. 

A complete rationale for all opinions expressed must be provided.  In the rationale, the examiner must discuss the significance of the Veteran's reported symptoms since service.  If provided, the examiner should also address symptoms documented in photographs.

5. Schedule the Veteran for a VA heart examination.  The electronic claims file must be made available to the examiner for review and the examiner should indicate review of the file in the examination report.  Notify the examiner of the last date (July 9, 1969) on which the Veteran served in Vietnam. 

The examiner is to elicit from the Veteran a history of heart symptoms to specifically include irregular heartbeat.  The examiner must provide a diagnosis of any heart disability, including any irregular heartbeat disability and/or atrial fibrillation.

The examiner must opine whether any currently diagnosed heart disability clearly and unmistakably pre-existed service.  If so, the examiner must provide a rationale for this finding.  Thereafter, the examiner must opine whether the heart disability was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression) during service.  The examiner must provide a rationale for this finding.

If the examiner finds that any currently diagnosed heart disability did not clearly and unmistakably pre-exist service, then the examiner must opine whether it is at least as likely as not (a probability of 50 percent or greater) that the heart disability was caused by or related to military service, to specifically include as due to exposure to herbicides in service.  If any endocarditis is diagnosed, the examiner must opine as to whether such condition became manifest within the first year after service.  The examiner must support each opinion with rationale.

A complete rationale for all opinions expressed must be provided.  In the opinion(s), the examiner must address the service treatment records, to include the notation of palpitations or pounding heart on the July 1967 report of medical history; the December 1967 service dental record, which appears to indicate a history of heart disease, rheumatic fever, heart murmur, and enlarged tonsils; and the July 1967 letter from Dr. F.R.S., which indicates that the Veteran had a heart murmur in 1958 related to rheumatic fever which had "practically disappeared."

6. Then adjudicate the claims on appeal.  If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




